                   Case 20-11177-KBO              Doc 782        Filed 10/15/20        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    AKORN, INC., et al.,1                                             )   Case No. 20-11177 (KBO)
                                                                      )
                                       Debtors.                       )   (Jointly Administered)
                                                                      )
                                                                      )   Re: Docket No. 717

                    ORDER (I) EXTENDING THE DEBTORS’ EXCLUSIVE
                   PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT
                ACCEPTANCES THEREOF PURSUANT TO SECTION 1121 OF
              THE BANKRUPTCY CODE AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (a) extending the Debtors’ Filing

Exclusivity Period through and including December 16, 2020, and the Debtors’ Soliciting

Exclusivity Period through and including February 14, 2021, without prejudice to the Debtors’

right to seek further extensions to the Exclusivity Periods, and (b) granting related relief, all as

more fully set forth in the Motion; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and that this Court may enter

a final order consistent with Article III of the United States Constitution; and this Court having




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.

2     Capitalized terms used but not otherwise defined herein have the meanings given to such terms in the Motion.



RLF1 24089717v.1
                   Case 20-11177-KBO        Doc 782     Filed 10/15/20     Page 2 of 3




found that venue of this proceeding and the Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion

and opportunity for a hearing on the Motion were appropriate and no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at any hearing on the Motion before this Court (the “Hearing”); and this Court

having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

         1.        The Motion is granted as set forth herein.

         2.        Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

pursuant to section 1121(b) of the Bankruptcy Code is hereby extended through and including

December 16, 2020.

         3.        Pursuant to section 1121(d) of the Bankruptcy Code, the Soliciting Exclusivity

Period pursuant to section 1121(c) of the Bankruptcy Code is hereby extended through and

including February 14, 2021.

         4.        Nothing herein shall prejudice the Debtors’ rights to seek further extensions of the

Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code.

         5.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                    2
RLF1 24089717v.1
                   Case 20-11177-KBO        Doc 782      Filed 10/15/20     Page 3 of 3




         6.        This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




    Dated: October 15th, 2020                            KAREN B. OWENS
    Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE
                                                     3
RLF1 24089717v.1
